Title: From Hannah Phillips Cushing to Abigail Smith Adams, 14 November 1811
From: Cushing, Hannah Phillips
To: Adams, Abigail Smith



My Dear Friend
Middletown November 14th. 1811.

I did not need your last token of love to remind me of my duty to one who is unwearied in exertions of friendship towards me. My mind dwells much on my dear absent Friends & it is with truth I can say that you & yours have a large share of my contemplations. By my own woful experience I can & do most sensibly feel for you under your bereavments. The society of a good Brother & Sister is precious indeed, & to realize that we shall not again on earth see their faces, or hear their voices, is heart renting indeed at the same time that you have every consolation that religion can inspire to solace & support you. “The righteous shall be held in everlasting remembrance.” Yes my beloved Friend we ought to rejoice for them that their days are numbered & finished, for they no doubt have, or will hear that joyful sentence “come ye blessed of my Father, inherit the Kingdom prepared for you.” May others speedily be raised up to fill the gaps they have left, & shine as burning lights to all around them. As to those dear Children who have in a few month been deprived of two Mothers, Providence will take care of them, in whom we must confide. Let the sympathy I feel make my condolence acceptable to all the Relatives. Our Cup is wisely mixed with joys, & sorrows, & I am thankful that you are permitted to sing of mercies, in the hopeful prospect that the knife has proved salutary to your lovely Daughter. May her life & health be continued a blessing to all her numerous Friends. I regret more then ever that her place of residence is so far from ours. But this world is not our home; we shall I trust be near each other in a happier clime. “We shall meet again,” was almost the last expression of your dying Sister to me. Give my best love to Mrs Smith & say that I hope She will not think of returning home this winter. The risque is too great has been my impression from the first.
What sore trials await, Mrs Adams & Sister. The arrows of death have flown so thick around their family, though anxious to learn they must in future dread to hear from this Country. May they lean upon the Rock of ages for support, & be enabled from the heart to say, “it is good for us that we have been afflicted.” The sudden death of our Friends which so frequently occurs, is a loud call to survivers to stand with our lamps trimed & burning, & so be enabled to welcome the stroke which shall separate us from earthly Friends, to reunite us to blessed spirits in Heaven. I presume that you will be pleased to hear that we not only had a comfortable but a pleasant journey. Passed five days in Providence with our Sister Johnston, & her daughter Mrs Hopper, & four days after we came here Sister Bowers was blessed with a fine grand daughter, now three weeks old. Both Mother & Child are well. My Sisters, & Nieces, are all enjoying the same blessing. & They are grateful for your kind remembrance of them, & Offer their condolence, with affectionate regards to you, & Family. William Bowers is placed in a good family in this Town, & attends Store. Martha I presume will not be married this winter. They wisely posepone their union in hopes of better times. I saw Miss Lord last eveg her Phyn has clothed her in flannel, & her health is better. She requested her love to you, & the Ladies.
This Town is very pleasant, the society good, & I have many near & dear Friends remaining; yet I experience a degree of melancholy pleasure daily in not seeing those dear Objects which once was so closely twined around my heart. But we come into this World for the purpose of leaving it; & it is design’d only for the infant state of our existence. “The lord reigneth let the Earth rejoice,” are most comforting reflections; & they ought to cheer, & animate us, under the pressure of our greater Trials. My heart promps me to converse still longer, but my poor eyes admonish me that it is time to quit my pen after requesting my respects to the President & love to all the Family
Your Affectionate Friend

H CushingMrs Phillips desired a most respectful & affectionate remembrance to Mrs Adams & her family—
I have just returned from a pleasant walk with Mrs E Phillips The day is very fine, & the verdure still continues in some degree, which is always delightful to my eye. How different the scene this time twelvemonth. But I must bid you again adieu, or my letter will be too late for this day.
Yours Af H C